IN THE SUPREME COURT OF THE STATE OF NEVADA


 DONALD RAY LAMONT WANNER,                                No. 84327
 SR.,
 Petitioner,
 VS .

PERSHING COUNTY DISTRICT
ATTORNEY R. BRYCE SHIELDS;
NEVADA ATTORNEY GENERAL
AARON D. FORD; STATE OF NEVADA
                                                          FILED
DEPARTMENT OF CORRECTIONS
                                                          APR 1 4 2022
CHARLES DANIELS; AND STATE OF
                                                          EuzAsETH A. BROWN
NEVADA PAROLE AND PROBATION,                           CLERK OF SUPREME COURT
                                                      BY
Res ondents.                                                       CLERK




                      ORDER DENYING PETITIONS

            This pro se original petition for a postconviction writ of habeas
corpus and pro se amended original petition for a postconviction writ of
habeas corpus challenge petitioner's conviction, alleging ineffective
assistance of counsel. Having considered the petition and amended
petition, we are not persuaded that writ relief is warranted because
petitioner has a plain, speedy, and adequate remedy available to him by
way of an appeal from the district court's denial of such relief in the first
instance. See NRAP 22 ("An application for an original writ of habeas
corpus should be made to the appropriate district court. If an application is
made to the district court and denied, the proper remedy is by appeal from
the district court's order denying the writ."); see also Pan v. Eighth Judicial
Dist. Court, 120 Nev. 222, 224, 88 P.3d 840, 841 (2004) (writ relief is proper
                    only when there is no plain, speedy, and adequate remedy at law and the
                    petitioner bears the burden of demonstrating that writ relief is warranted).

                    Accordingly, we
                                ORDER the petition and amended petition DENIED.


                                               0   •3 ;

                                            Parraguirre




                    Hardesty                                  Stiglich


                    cc:   Donald Ray Lamont Wanner, Sr.
                          Attorney General/Carson City
                          Clerk of the Court/Court Administrator




SUPREME COURT
       OF
    NEVADA
                                                          2
(01 1947A cslarso